Title: Abigail Adams to William Smith Shaw, 28 October 1799
From: Adams, Abigail
To: Shaw, William Smith


				
					
						Dear William
						East Chester October 28th 1799
					
					what can you expect me to write you from this village; where I hear & know no more what is passing in the world, than if I was wholy secluded from it. I have not seen a Newspaper since I came and but one gentleman from N york. I can tell you that the leaves wither and fall, beautifully varigated by the frost with all the coulours of the Rainbow, that the tide Ebbs and flows covering the meddow from the window of the Chamber where I write, which enhances the Beauty of the rural Scene, that I walkd out on Saturday. the day was so fine and mild, that the Birds Sang like spring, and I picked some new blown flowers from the Grass— Mrs smith has a Pear tree at her window, which has the Blosom of spring & the fruit of Autum now upon it; what from the dark and intricate feild of Politicks can you relate gather so charming, so simple as even the decaying verdure of summer presents to my view. The state of Pensilvania is a strange medly I regreet that any of My Family should have a prevailing attachment to it. their late Election has withered all the laurels they ever had to boast off. the minister from Berlin says, that such is the purity of pennsylvania Elections, that he shall not be surprized to hear, that the Independent spirited candidate is Chosen Govenour—
					Some of our Quincy Neighbours regreet your absence very much, particuliarly the Greenleafs, and Boylstone— I received a Letter from Your Aunt Cranch by Brisler. she writes me that mr D Greenleaf and Family were going to reside in Boston Mr Apthorps Family were removing, and Quincy seemd quite deserted. I believe they all miss Me—
					I hope since the President has discoverd such a soft and kindly method of getting rid of a cold, that you will not suffer one to hang about you, coughing half a year together. Send me some News papers—even tho it be peters impudence.
					Yours affectionatly—
					
						A A
					
				
				
					unless you promise me that you have burnt this Letter, I will not write you an other—
				
			 